                                   Case 3:17-cv-05659-WHA Document 483 Filed 05/22/19 Page 1 of 2



                            1    IRELL & MANELLA LLP
                                 Jonathan S. Kagan (SBN 166039)
                            2    jkagan@irell.com
                                 Alan Heinrich (SBN 212782)
                            3    aheinrich@irell.com
                                 Joshua Glucoft (SBN 301249)
                            4    jglucoft@irell.com
                                 1800 Avenue of the Stars, Suite 900
                            5    Los Angeles, California 90067-4276
                                 Telephone: (310) 277-1010
                            6    Facsimile: (310) 203-7199

                            7    Rebecca Carson (SBN 254105)
                                 rcarson@irell.com
                            8    Ingrid M. H. Petersen (SBN) 313927)
                                 ipetersen@irell.com
                            9    Kevin Wang (SBN 318024)
                                 kwang@irell.com
                          10     840 Newport Center Drive, Suite 400
                                 Newport Beach, California 92660-6324
                          11     Telephone: (949) 760-0991
                                 Facsimile: (949) 760-5200
                          12
                                 Attorneys for Defendant
                          13     JUNIPER NETWORKS, INC.

                          14
                                                                UNITED STATES DISTRICT COURT
                          15
                                                               NORTHERN DISTRICT OF CALIFORNIA
                          16
                                                                   SAN FRANCISCO DIVISION
                          17
                                 FINJAN, INC.,                               )   Case No. 3:17-cv-05659-WHA
                          18                                                 )
                                                  Plaintiff,                 )   DEFENDANT JUNIPER NETWORKS,
                          19                                                 )   INC.’S ADMINISTRATIVE MOTION TO
                                            vs.                              )   FILE UNDER SEAL
                          20                                                 )
                                 JUNIPER NETWORKS, INC.,                         Judge: Hon. Thomas Hixson
                                                                             )
                          21
                                                  Defendant.                 )
                          22                                                 )

                          23

                          24

                          25

                          26

                          27

                          28
                                                                                                  JUNIPER’S ADMINISTRATIVE MOTION
IRELL & MANELLA LLP
A Registered Limited Liability
                                                                                                                 TO FILE UNDER SEAL
 Law Partnership Including                                                                                  Case No. 3:17-cv-05659-WHA
 Professional Corporations
                                 10669478
                                   Case 3:17-cv-05659-WHA Document 483 Filed 05/22/19 Page 2 of 2



                             1                               NOTICE OF MOTION AND MOTION

                             2              TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                             3              PLEASE TAKE NOTICE THAT pursuant to Civil Local Rules 7-11 and 79-5, defendant

                             4 Juniper Networks, Inc. (“Juniper”) respectfully moves to seal documents filed as exhibits with

                             5 Juniper’s motion to compel production by non-party Ms. Dawn-Marie Bey because plaintiff Finjan,

                             6 Inc. (“Finjan”) and Ms. Bey have designated the information in those documents as confidential:

                             7                       Document                     Portion to Be Sealed      Designating Party
                                      Ex. 4 to Juniper’s motion to compel Ms.        Entire Exhibit          Finjan / Ms. Bey
                             8        Bey (“Finjan, Inc.’s Supplemental
                                      Privilege Log”)
                             9
                                      Ex. 5 to Juniper’s motion to compel Ms.         Entire Exhibit         Finjan / Ms. Bey
                          10          Bey (“Finjan, Inc.’s Amended May 14,
                                      2019 Supplemental Privilege Log”)
                          11          Ex. 6 to Juniper’s motion to compel Ms.         Entire Exhibit         Finjan / Ms. Bey
                                      Bey (“Finjan, Inc.’s Amended May 14,
                          12          2019 Supplemental Redaction Log”)
                          13

                          14

                          15 Dated: May 22, 2019                            Respectfully submitted,

                          16

                          17                                                By:        /s/ Joshua Glucoft
                                                                                      Joshua Glucoft
                          18                                                          Attorney for Defendant
                                                                                      Juniper Networks, Inc.
                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                                                         JUNIPER’S ADMINISTRATIVE MOTION
IRELL & MANELLA LLP                                                                                                     TO FILE UNDER SEAL
A Registered Limited Liability
 Law Partnership Including                                                                                         Case No. 3:17-cv-05659-WHA
 Professional Corporations
                                 10669478                                       -1-
